FILED 12/8/2015 Supreme Court Middle District
                                                88 MAP 2015



                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ELIZABETH S. PAOLUCCI,                   : No. 556 MAL 2015
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is GRANTED. The issues are:


     (1)   Does the Commonwealth Court’s opinion conflict with this Court’s
           precedent in Bortz v. WCAB,[683 A.2d 259 (Pa. 1996),] which recognized
           the distinct conduct standards in workers’ compensation and
           unemployment compensation adjudications?

     (2)   Does the Commonwealth Court’s opinion conflict with this Court’s
           precedent in Harkness v. U[nemployment Comp. Bd. of Review 920 A.2d
           162 (Pa. 2007),] which emphasized the prompt and informal nature of
           unemployment compensation proceedings and, therefore, presents a
           question of such substantial public importance as to require this Court’s
           definitive resolution?